IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,                       )      No. 80848-6-I
                                           )
                     Respondent,           )
                                           )      DIVISION ONE
                     v.                    )
                                           )
HELGA KAHR,                                )
                                           )      UNPUBLISHED OPINION
                     Appellant.            )
                                           )

       MANN, C.J. — Helga Kahr was convicted of one count of theft in the first degree

and one count of theft in the second degree for using funds of her ward, Jeffrey Barrett,

to satisfy her home mortgage. Kahr appeals and argues: (1) that there was insufficient

evidence to prove her guilt, (2) that the trial court erred in excluding evidence of her

repayment of the Barrett’s funds, and (3) that the trial court erred in allowing Barrett to

testify despite a prior finding of incompetency. We disagree on all grounds and affirm.

                                       FACTS

       On October 11, 1995, a drunk driver crossed the center line of the road and hit

Barrett head on. Barrett suffered a traumatic brain injury and spent several months in a

coma prior to moving into a rehabilitation facility. After regaining consciousness, Barrett

had to re-learn how to speak, walk, and use the bathroom. He was also unable to
No. 80848-6-I/2


recognize his wife and children. Barrett eventually moved in with his parents where he

became under their care.

        On April 22, 1997, the Snohomish County Superior Court appointed Barrett’s

oldest brother, John Jr. 1 Barrett, as limited guardian of person and estate. John Jr.

hired Kahr to represent Barrett in his marriage dissolution and in a civil suit to recover

damages for his injuries. After lengthy litigation, including a successful appeal to the

Washington Supreme Court, Kahr recovered a nearly one million dollar settlement

against the bar that overserved the driver that struck Barrett. See Barrett v. Lucky

Seven Saloon, Inc., 152 Wn.2d 259, 96 P.3d 386 (2004). Due to Barrett’s disability, the

family hoped to keep his living expenses low so that he could sustain himself off of the

settlement for as long as possible before relying on public assistance.

        In 2014, due to increased work responsibilities, John Jr. became unable to

continue being Barrett’s guardian. As a result, John Jr. asked Kahr if she would

assume his role of guardianship, to which she agreed. The Snohomish County Superior

Court appointed Kahr as Barrett’s guardian in October 2014. At the time of Kahr’s

appointment, Barrett continued to live with his mother; his father had passed away

earlier that year.

        Unbeknownst to Barrett and his family, Kahr was having financial troubles.

Between 2009 and 2012, Kahr had only made one mortgage payment on her Seattle

home. Kahr hired an attorney to mediate foreclosure on her home and secure a loan

modification. Still, Kahr could not afford payments.


        1We refer to Jeffery Barrett’s brother by his first name for clarity purposes and intend no
disrespect in doing so.




                                                    -2-
No. 80848-6-I/3


       In 2015, Barrett had $657,451.89 between two bank accounts. Both accounts

were blocked and required court authorization for Kahr to spend more than $3,000.

Citing the cumbersome nature of dealing with the blocked accounts, the “pathetic”

interest earned on the accounts, and the inconvenience of traveling to Snohomish

County to request spending permission, Kahr moved to unblock Barrett’s funds. In her

motion, Kahr stated that she had been “consulting with financial planners and

investment advisors and [believed Barrett] would be best served by diversifying his

assets into liquid savings and other investment vehicles, e.g., a stock index fund, mutual

fund, bonds, etc.” The court unblocked Barrett’s funds for investment, requiring that, in

addition to Kahr’s annual financial reporting requirements, she file a quarterly financial

update during any period “in which more than 10% of the guardianship assets have

been allocated to a specific investment.”

       In January 2016, Barrett’s mother’s health worsened. The family moved her into

an assisted living facility. On January 6, 2016, after exploring alternatives, Barrett

moved into the basement of Kahr’s home. Beginning in May 2016, Kahr failed to file the

required period status reports for Barrett’s guardianship.

       During this time, Kahr remained unable to pay her mortgage, receiving pre-

foreclosure notices from the company managing her loan, Select Portfolio Servicing,

Inc. (SPS). SPS scheduled a foreclosure auction date for September 9, 2016. On

August 31, 2016, Kahr requested a payoff quote and money-wiring information from

SPS. On September 7, 2016, Kahr promised SPS she would pay her loan in full by the

following day.




                                            -3-
No. 80848-6-I/4


       On September 3, 2016, Kahr authorized a wire transfer of $280,673.50 from

Barrett’s account to SPS. On September 7, 2016, Kahr transferred $2,002.40 for

additional fees. These transfers satisfied the entirety of Kahr’s mortgage and SPS

cancelled the foreclosure auction the day before it was scheduled. Kahr did not inform

the court or any of Barrett’s family members of the wire transfers.

       In August 2017, the court assigned Tom Deacon, a volunteer with Snohomish

County’s Guardianship Monitoring Program, to follow up on Kahr’s report delinquency

from the prior year. On August 17, 2017, Kahr filed the reports in response to Deacon’s

request. Of the 24-page submission, a single line reported a $282,673.90 expenditure

labeled “Interest in Real Estate Investment Trust” (REIT). In response to a question on

the report “have you (the Guardian) used the incapacitated person’s property, had

financial dealings with the ward or obtained any benefit from the ward during the period

covered by this report?” Kahr answered: “Yes, while living in and occupying the ground

floor of [Kahr]’s house, [Barrett] paid rent of $412.50, an amount less than half the

market value of the space.”

       After attempted phone calls, Deacon e-mailed Kahr asking if she had provided

any documentation to the court related to the “withdraw of significant funds” from

Barrett’s accounts. Kahr responded:

       Some of [Barrett]’s cash assets have been invested in a Seattle-based
       real estate investment trust to allow the guardianship estate to benefit
       from the appreciating Norwest real estate market without having the
       responsibility of property maintenance. That investment has been doing
       well. I do not have the entire file in front of me at the moment, some of it
       is with the accountant for review. The information on the REIT should be
       of record in the court file; if for some reason it has not made it to the court
       file, I will see that it gets filed.

Deacon could not locate any documentation regarding the REIT.

                                             -4-
No. 80848-6-I/5


       Deacon escalated the use of Barrett’s funds to a program manager and

requested that the court appoint a guardian ad litem (GAL) to further investigate the

guardianship. Kahr objected, asserting that appointing a GAL would be costly to

Barrett’s estate. The court nonetheless appointed Paul Gill as the GAL to investigate.

       Gill requested that Kahr provide REIT documentation, to which she responded

that she was caring for an ill relative in Oregon, but that she would respond by

September 14, 2016. The deadline passed and Gill moved that the court authorize

further investigation into Barrett’s guardianship.

       On November 1, 2017, Kahr filed a response to Gill’s motion, asking that the

court deny his request for investigation. Kahr explained that Barrett did not want an

investigation and that, due to much effort on her part, Barrett still had resources and

independence. In her answer, Kahr did not mention the funds that she wired to satisfy

her mortgage.

       The court granted Gill’s motion, after which Gill wrote to Kahr requesting copies

of Barrett’s bank records and “full particulars with respect to the ‘Interest in Real Estate

Investment Trust.’” Shortly thereafter, Kahr retained attorney Sarah Atwood. Atwood

informed Gill that she and Kahr were not willing to speak to him. On December 1, 2017,

Atwood notified Gill that Kahr would be resigning as Barrett’s guardian effective

December 31, 2017. As a result, the court ordered Kahr to provide Gill with Barrett’s

guardianship records by December 31, 2017; Kahr provided the records two weeks late.

       On January 19, 2018, the court appointed professional fiduciary Denise Meador

as Barrett’s new guardian. After reviewing Barrett’s bank account records, Meador

discovered the wire transfers to SPS. Meador contacted SPS, by which she learned



                                             -5-
No. 80848-6-I/6


that Kahr used the transfers to pay her mortgage debt. Meador examined Kahr’s

property records and found no indication that Barrett, a trust, or anyone other than Kahr

had an interest in the property. In February 2018, Meador referred the matter to the

Seattle Police Department.

       On February 8, 2018, after obtaining a $250,000 home equity line of credit, Kahr

repaid the funds into Barrett’s account, along with the corresponding appreciation

amount.

       On May 7, 2018, Atwood sent Meador two letters related to the “Palatine Real

Estate Investment Trust.” 2 The letters were dated August 14 and 17, 2016, and

addressed from Kahr to Barrett. The letters describe a real estate investment involving

Barrett, Kahr, and Kahr’s house, acknowledging potential conflicts of interest. Barrett

would pay $283,000 in exchange for a 40 percent interest in Kahr’s home, benefitting

from the “very hot” Seattle real estate market. In return, he would not have to pay rent

and Kahr would pay homeowners insurance to safeguard the investment. The letters

further represented that Kahr would establish a REIT, subsequently transferring

Barrett’s portion of the property to him. Barrett’s name was located on a signature line

in the letters.

       On June 11, 2018, the State charged Kahr with one count of theft in the first

degree for the $280,671.50 transfer and one count of theft in the second degree for the

$2,002.40 transfer.

       In June of 2019, three months before trial, Kahr sent a check to Barrett’s

guardianship for $29,740. She claimed this check was a return on his investment.


       2   Kahr’s house is located on Palatine Avenue in Seattle.


                                                    -6-
No. 80848-6-I/7


       At trial, Kahr testified that the money wired from Barrett’s accounts was a

legitimate real estate investment. Although Kahr acknowledged Barrett’s cognitive

limitations, she stated that she read him the agreement letters over several days,

resulting in an understanding and desire to invest in Kahr’s home.

       The jury convicted Kahr as charged. The court imposed an exceptional sentence

based on the jury’s findings that Kahr abused a position of trust, that Barrett was a

particularly vulnerable victim, and that the count for theft in the first degree was a major

economic offense.

       Kahr appeals.

                                        ANALYSIS

       A. Insufficient Evidence

       Kahr argues that there was insufficient evidence to prove theft. We disagree.

       The State is required to prove every element of a crime beyond a reasonable

doubt. State v. Townsend, 147 Wn.2d 666, 679, 57 P.3d 255 (2002). We review the

sufficiency of the evidence de novo. State v. Rich, 184 Wn.2d 897, 903, 365 P.3d 746

(2016). For a sufficiency of the evidence challenge, a reviewing court “must view the

evidence in the light most favorable to the State and decide whether any rational trier of

fact could have found the elements of the crime beyond a reasonable doubt.”

Townsend, 147 Wn.2d at 666. This court’s review of sufficiency of the evidence is

highly deferential to the fact finder’s decision. State v. Davis, 182 Wn.2d 222, 227, 340

P.3d 820 (2014). We “must also defer to the fact finder on the issue of witness

credibility.” State v. Witherspoon, 180 Wn.2d 875, 883, 329 P.3d 888 (2014).




                                             -7-
No. 80848-6-I/8


        A challenge to the sufficiency of the evidence admits the truth of the State’s

evidence. Witherspoon, 180 Wn.2d 192, 201, 829 P.2d 1068 (1992). We draw all

reasonable inferences from the evidence in favor of the State and interpreted most

strongly against the defendant. State v. Salinas, 119 Wn.2d 192, 201, 829 P.2d 1068

(1992).

        The elements of first and second degree theft are identical but for the value of

the property. 3 RCW 9A.56.030; RCW 9A.56.040. As charged here, “theft” means “to

wrongfully obtain or exert unauthorized control 4 over the property or services of another

or the value thereof, with intent to deprive him or her of such property or services.”

RCW 9A.56.020(1)(a).

        A statutory defense to theft is that “the property . . . was appropriated openly and

avowedly under a claim of title made in good faith, even though the claim be untenable.”

RCW 9A.56.020(2)(a). A “good faith claim of title” negates the mens rea of intent

because it suggests that the defendant honestly believed she owned the property.

State v. Ager, 128 Wn.2d 85, 92, 904 P.2d 715 (1995). Once a defendant produces a

factual basis to show good faith, it becomes a question of fact for the jury. State v.

Mora, 110 Wn. App. 850, 855, 43 P.3d 38 (2002).


          3 An individual commits theft in the first degree when the property taken exceeds $5,000, and

theft in the second degree when the property taken exceeds $750 but does not exceed $5,000. RCW
9A.56.030(1)(a); RCW 9A.56.040(1)(a).
          4 “Wrongfully obtains” or “exerts unauthorized control” means:

          (a) To take the property or services of another;
          (b) Having any property or services in one’s possession, custody or control as bailee,
          factor, lessee, pledgee, renter, servant, attorney, agent, employee, trustee, executor,
          administrator, guardian, or officer of any person, estate, association, or corporation, or as
          a public officer, or person authorized by agreement or competent authority to take or hold
          such possession, custody, or control, to secrete, withhold, or appropriate the same to his
          or her own use or to the use of any person other than the true owner or person entitled
          thereto.
RCW 9A.56.010(23)(a), (b).


                                                    -8-
No. 80848-6-I/9


       To support her insufficient evidence argument, Kahr asserts that the investment

of Barrett’s funds in real estate was not theft because it was authorized by a court order,

that the evidence demonstrates that her intent was to invest Barrett’s funds to benefit

them both (and not to deprive him of said funds), and that the prosecution failed to

disprove the defense of a good faith claim of title. Despite Kahr’s assertions, there is

sufficient evidence to support the jury’s findings.

       First, although a court order authorized Kahr to make investments on Barrett’s

behalf, there is sufficient evidence to support the jury’s rejection of Kahr using the funds

for a legitimate investment. Rather, the jury found that Kahr criminally deprived Barrett

of his property. Prior to using Barrett’s funds, Kahr did not get her house appraised for

fair market value, nor did she investigate potential consequences for Barrett’s taxes or

government benefits. Kahr also never established the trust that she claimed was part of

the investment. There is no evidence on record that Kahr spoke to anyone about

placing Barrett’s funds into her home; she simply did it. And moreover, despite

characterizing the transfer of Barrett’s funds as an investment in her home, Kahr never

conveyed a property interest to Barrett.

       Kahr used Barrett’s money in secret. She did not file the quarterly report

required for using more than 10 percent of Barrett’s funds until prompted by Deacon.

Kahr falsely responded to Deacon’s inquiries, omitting her use of Barrett’s funds to pay

off her home, and insisting that there was documentation regarding an REIT on file.

Kahr refused to respond to GAL Gill’s request, and openly opposed his investigations.

In investigation responses, Kahr was silent regarding the use of Barrett’s funds to




                                             -9-
No. 80848-6-I/10


satisfy her mortgage. Meador was the first to discover this use of funds, and not until

after she gained access to Barrett’s accounts.

        The letters explaining the REIT are also suspect. Kahr did not produce the

letters until after police began investigating criminal charges. Kahr did not fulfill

promises in the letters such as establishing a trust, recording Barrett’s interest in her

property, covering rent, or providing homeowners insurance. Viewing these facts in a

light most favorable to the State, there is sufficient evidence to support the jury’s finding

that Kahr did not use Barrett’s funds as an investment.

        Finally, there is sufficient evidence to support the jury’s finding that Kahr did not

act in good faith when transferring Barrett’s funds. Due to Barrett’s brain injury, he was

cognitively incapable of managing his finances. Following Barrett’s father’s passing, his

mother’s advancing Alzheimer’s disease, and his brother John Jr.’s increasing work

obligations, few people could provide oversight to Barrett’s finances. Kahr further

discouraged Barrett’s family from being involved in his affairs. These factors combined

provided Kahr the opportunity to use Barrett’s funds unchecked. Viewing these facts in

the light most favorable to the State, there is sufficient evidence to support the jury’s

finding that Kahr did not act in good faith.

        B. Exclusion of Evidence

        Kahr argues that by excluding evidence of her repayment of Barrett’s funds, the

court deprived her of her constitutional right to present a defense. 5 Kahr additionally

argues that, during trial, the State “opened the door” to this evidence. We disagree.


        5 At oral argument, the State asserted that Kahr raised this issue for the first time on appeal.
While appellate courts normally decline to review issues raised for the first time on appeal, RAP 2.5(a)
grants them the discretion to accept review of claimed errors not appealed as a matter of right. State v.



                                                   -10-
No. 80848-6-I/11


       1. Initial Exclusion of Evidence

       Appellate review of a trial court’s exclusion of evidence involves two steps. State

v. Clark, 187 Wn.2d 641, 648-49, 389 P.3d 462 (2017). First, we examine whether the

trial court abused its discretion when excluding the evidence. We review the trial court’s

evidentiary rulings for abuse of discretion and defer to those rulings unless no

reasonable person would take the view adopted by the trial court.” Clark, 187 Wn.2d at

648. Second, when relevant defense evidence was excluded, we “determine as a

matter of law whether the exclusion violated the constitutional right to present a

defense.” Clark, 187 Wn.2d at 648-49.

       Whether evidence is relevant is subject to the discretion of the trial court. State

v. Rice, 48 Wn. App. 7, 11, 737 P.2d 726 (1987). “The trial judge has broad discretion

in balancing the probative value of the evidence against its possible prejudicial impact.”

Rice, 48 Wn. App. at 1. This court will only reverse a trial court’s decision on the

relevance and prejudicial effect of the evidence upon a manifest abuse of discretion.

State v. Lee, 188 Wn.2d 473, 486, 396 P.3d 316 (2017). Abuse of discretion is

“discretion manifestly unreasonable, or exercised on untenable grounds, or for

untenable reasons.” Rice, 48 Wn. App. at 11.

       During motions in limine, Kahr asserted that the trial court should admit evidence

that she repaid Barrett’s funds, as it would be relevant to determine a good faith claim of

title and disprove requisite criminal intent. Kahr further requested that the $29,740

check be admitted because it was a return on Barrett’s investment. After review, the

court excluded evidence of repayment as irrelevant, ruling that theft does not require the


Blazina, 182 Wn.2d 827, 834-35, 344 P.3d 680 (2015). We exercise this discretion to address Kahr’s
exclusion of evidence argument.

                                                -11-
No. 80848-6-I/12


intent to permanently deprive the victim of their funds. The court did, however, allow

evidence of the check as a potential return on Barrett’s investment.

        The trial court did not abuse its discretion in excluding the evidence of

repayment. In excluding this evidence, the trial court cited State v. Grimes, 111 Wn.

App. 544, 556, 46 P.3d 801 (2002), and its lineage of cases6 for the proposition that

because the crime of embezzlement 7 is committed at the time of conversion, the intent

to permanently deprive is not an element. 8 Like Grimes, Kahr’s crime was committed at

the time of conversion. Thus, “evidence of repayment or intent of repayment is

irrelevant.” 111 Wn. App. at 556.

        Kahr distinguishes these cases, noting that in each the individuals who used

funds inappropriately were unauthorized to do so. Here, even were we to believe

Kahr’s transfer of Barrett’s funds was authorized, there is no evidence of the transfer of

property in consideration of those funds. Thus, Kahr’s use of Barrett’s funds to satisfy

her mortgage absent any property conveyance is just as invalid as the use of funds in

cases relied upon by the trial court. The trial court’s reliance on the application of

Washington precedent did not rise to an abuse of discretion.


        6  The trial court also made reference to State v. Dorman, 30 Wn. App. 351, 633 P.2d 1340
(1981), and State v. Larson, 123 Wash. 21, 211 P. 885 (1923).
         7 Embezzlement is a statutory crime included within Washington’s general theft statute.

Ch. 9A.56 RCW; State v. Ager, 128 Wn.2d 85, 91, 904 P.2d 715 (1995). “[Embezzlement] differs from
the historically common law crime of theft, which requires a trespass in the taking, in that embezzlement
occurs where property that is lawfully in the taker’s possession is fraudulently or unlawfully appropriated
by the taker.” Ager, 128 Wn.2d at 91.
         8 Grimes (an escrow officer), was charged with embezzling funds from his clients who authorized

him to make real estate transactions on their behalves. Grimes, 111 Wn. App. at 548. Grimes attempted
to offer promissory notes as evidence that he repaid the victims, which the trial court excluded. Grimes,
111 Wn. App. at 548. The appellate court affirmed the exclusion, holding that because the crime of
embezzlement is committed at the time of conversion, the intent to permanently deprive is not an
element. Grimes, 111 Wn. App. at 556.




                                                   -12-
No. 80848-6-I/13


       Even were we to determine that the trial court abused its discretion in excluding

evidence of Kahr’s repayment, the exclusion did not violate Kahr’s constitutional right to

present a defense. First, at no point did the State argue that Kahr did not repay

Barrett’s funds. Second, the trial court permitted Kahr to introduce evidence of profit,

thus implying an investment. Finally, in both Kahr’s personal testimony and closing

argument, she asserted that the transfer of Barrett’s funds was authorized, done in good

faith, and used for the purposes of investment. Kahr was not denied her right to present

a defense.

       2. “Open Door” Doctrine

       Kahr next argues that the evidence of repayment should have been admitted

under the “open door” doctrine. As recently described in State v. Rushworth, 12 Wn.

App. 2d 466, 473, 458 P.3d 1192 (2020):

       Put simply, the open door doctrine is a theory of expanded relevance.
       It permits a court to admit evidence on a topic that would normally be
       excluded for reasons of policy or undue prejudice when raised by the party
       who would ordinarily benefit from exclusion. The open door doctrine
       recognizes that a party can waive protection from a forbidden topic by
       broaching the subject. Should this happen, the opposing party is entitled
       to respond. As explained in Gefeller, “when a party opens up a subject of
       inquiry on direct or cross-examination, [the party] contemplates that the
       rules will permit cross-examination or redirect examination, as the case
       may be, within the scope of the examination in which the subject matter
       was first introduced.”

Rushworth, 12 Wn. App. 2d at 473 (quoting State v. Gefeller, 76 Wn.2d 449, 455, 458

P.2d 17 (1969)).

       Whether a party has waived protection from a forbidden topic and opened the

door to the admission of otherwise inadmissible evidence is within the sound discretion

of the trial court. State v. Wafford, 199 Wn. App. 32, 34, 397 P.3d 926 (2017). A



                                           -13-
No. 80848-6-I/14


passing reference to a prohibited topic does not open the door. State v. Avendano-

Lopez, 79 Wn. App. 706, 715, 904 P.2d 324 (1995).

       During trial, Kahr argued three times that the State had “opened the door” to

evidence of repayment. During Gill’s testimony, after being given an exhibit of faxes to

refresh his memory, he commented regarding Kahr’s “payoff” of funds. In rejecting

Kahr’s argument that the State “opened the door,” the court noted that it was a close

call, “but the fact that it flew right by me and I’m sure it flew by the jury as well—I can’t

say that of course—but tends to make me think that it’s not something that needs to be

rebutted or explained because it was so minimal.”

       The second time Kahr argued that the State “opened the door,” the State asked

Meador why she needed to assess Barrett’s assets after becoming his guardian.

Meador testified that she was “concerned about the funds that were missing that

couldn’t be resolved prior to the guardianship.” In rejecting Kahr’s argument that the

State “opened the door,” the court noted that Meador’s testimony opened the door to

“the fact that the money went to mortgage,” not repayment.

       The final time Kahr argued that the State opened the door, Atwood was

commenting on the transactions that comprised the REIT investment. When the State

asked her to elaborate on the transactions, Atwood included “the checks and bank

statements for return of funds” in her response. When the State attempted to cut

Atwood off and ask what the single most important document for the REIT was, she

replied “the wire transfers and the return of the funds.” After a sidebar, the court

sustained the State’s objection and asked the jury to disregard the answer. In rejecting

Kahr’s argument that the State “opened the door,” the court stated that Atwood violated



                                             -14-
No. 80848-6-I/15


motions in limine twice, and her knowledge as a lawyer in doing so bordered on bad

faith; Atwood’s attempts to undercut the court’s rulings did not open the door.

       Here, the trial court did not abuse its discretion in concluding that the State did

not “open the door” to the evidence of repayment. The testimonies of Gill, Meador, and

Atwood were vague and subtle. The court appropriately determined that they did not

open the door to Kahr’s repayment.

       C. Competency

       Kahr argues that the trial court erred in ruling that Barrett was competent to

testify. We disagree.

       All adult witnesses are presumed competent to testify. State v. Johnston, 143

Wn. App. 1, 13, 177 P.3d 1127 (2007). A witness, however, is not competent to testify if

he or she is of “unsound mind” or appears incapable of receiving facts or relating them

truthfully. RCW 5.60.020; CrR 6.12. A person is of “unsound mind” if he or she

displays a “total lack of comprehension or the inability to distinguish from right or

wrong.” State v. Smith, 97 Wn.2d 801, 803, 650 P.2d 201 (1982). A person is not of

“unsound mind” because of mere cognitive limitations. Johnston, 143 Wn. App. at 14.

         “We afford significant deference to the trial judge’s competency determination,

and we may disturb such a ruling only upon finding a manifest abuse of discretion.”

State v. Brousseau, 172 Wn.2d 331, 340, 259 P.3d 209 (2011). An appellate court

gives the trial judge great deference because the judge “sees the witness, notices his

manner, and considers his capacity and intelligence.” State v. Cross, 156 Wn. App.

568, 579, 234 P.3d 288 (2010).




                                            -15-
No. 80848-6-I/16


        Both parties moved in pretrial for the court to determine whether Barrett was

competent to testify. To make this determination, the court reviewed video recordings

and an interview conducted by investigators regarding Kahr’s alleged theft. The court

also reviewed a 1997 order that found Barrett “not competent for purposes of

deposition” in Barrett’s marriage dissolution proceeding, evaluations and opinions of Dr.

Monte Scott, and a 2018 occupational assessment of Barrett.

        To support her assertion that Barrett was not competent to testify, 9 Kahr cites

State v. Smith, 97 Wn.2d 801, 650 P.2d 201 (1982) and State v. Moorison, 43 Wn.2d

23, 259 P.2d 1105 (1953), for the premise that, because Barrett was found incompetent

in 1997, the burden shifted to the State to prove present-day competency. After

reviewing the documents and videos provided, the trial court found Barrett competent.

In doing so, the court stated that the prior findings were made after Barrett’s injury and

long before Kahr’s trial. The court also distinguished Smith and Moorison, because

both cases involved shifting the burden of proof following a finding of insanity rather

than incompetence.

        On appeal, Kahr asserts that the trial court applied the wrong standard when it

distinguished the Smith and Moorison opinions based on insanity. Kahr is incorrect.

Both Smith 10 and Moorison, explicitly deal with witnesses deemed insane. Thus, Kahr

bears the burden of demonstrating that Barrett is incompetent, a burden that she did not

meet. Johnston, 143 Wn. App. at 14.


         9 Oddly enough, Kahr asserts that Barrett was not competent enough to testify, yet relies on the

presumption of his competency to validate the letters that outline the agreement to purchase an
ownership interest in Kahr’s house.
         10 Smith further clarifies that a witness who is “mentally deficient” (there, a person with an

intelligence quotient of 23), is not the same as someone declared insane. 97 Wn.2d at 803.



                                                   -16-
No. 80848-6-I/17


      Affirmed.




WE CONCUR:




                   -17-